[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.

Exhibit 10.1

Amendment No. 1 to the Collaboration and Supply Agreement

by and between

Eiger BioPharmaceuticals, Inc. and The Progeria Research Foundation, Inc.

 

This Amendment No. 1 (“Amendment”) is effective as of June 15, 2020 (the
“Amendment Effective Date”) by and between Eiger BioPharmaceuticals, Inc., a
Delaware corporation currently located at 2155 Park Boulevard, Palo Alto, CA
94306 (“Eiger”), and The Progeria Research Foundation, Inc., a 501(c)(3)
not-for-profit organization currently located at 200 Lake St., Peabody MA 01960
(“PRF”) and amends the Collaboration and Supply Agreement, dated May 15, 2018,
by and between Eiger and PRF (“Agreement”).  Certain capitalized terms used
herein but not expressly defined in this Amendment will have the meanings given
in the Agreement.

BACKGROUND

 

A.Pursuant to the Agreement, if a Progeria PRV is awarded to Eiger, Eiger and
PRF shall share the proceeds of any PRV Sale equally, as the term “proceeds” is
defined in the Agreement; and

B.Eiger and PRF mutually desire to amend such definition of “proceeds” in the
Agreement as set forth in this Amendment.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, Eiger and PRF hereby
agree as follows:

AGREEMENT

 

1.Amendment to Definition of “Proceeds”.  Eiger and PRF agree that the last
sentence of Section 6(b) of the Agreement is hereby deleted in its entirety and
replaced with the following:

For clarity, as used in this Section 6(b), “proceeds” means the gross amounts
received by Eiger with respect to any PRV Sale, less [ * ].

 

2.Effect of Amendment.  Except as specifically set forth in this Amendment, all
terms and conditions of the Agreement remain in full force and effect and are
not amended or modified by this Amendment.  This Amendment is hereby
incorporated into and deemed part of the Agreement as of the Amendment Effective
Date.  On and after the Amendment Effective Date, any reference to the Agreement
includes the terms and conditions of this Amendment.  In the event of any
conflict, ambiguity or inconsistency between any of the terms or conditions of
this Amendment and the Agreement, the terms and conditions of this Amendment
will control.

3.Counterparts.  This Amendment may be executed in counterparts (including by
facsimile or electronic transmission), each of which shall be deemed to be an
original copy of this Amendment and all of which taken together shall be
regarded as one and the same instrument.

 

[Remainder of page left blank; signature page follows]

 

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties have executed this Amendment in duplicate
originals by their respective authorized officers as of the Amendment Effective
Date.

 

Eiger BioPharmaceuticals, Inc.

 

The Progeria Research Foundation, Inc.

By:

/s/ Sri Ryali

 

By:

/s/ Audrey Gordon

Name:

Sri Ryali

 

Name:

Audrey Gordon

Title:

CFO

 

Title:

President, Executive Director

 

Signature Page to Amendment No. 1